     Case 2:19-cv-01124-JAM-DMC Document 10 Filed 04/27/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MATTHEW BERG,                                     No. 2:19-CV-1124-JAM-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                         Defendant.
16

17

18                  Plaintiff, who is proceeding pro se, brings this action for judicial review of a final

19   decision of the Commissioner of Social Security under 42 U.S.C. § 405(g). The matter was

20   referred to a United States Magistrate Judge pursuant to Eastern District of California local rules.

21                  On January 2, 2020, the Magistrate Judge filed findings and recommendations

22   herein which were served on the parties and which contained notice that the parties may file

23   objections within the time specified therein. No objections to the findings and recommendations

24   have been filed.

25                  The court has reviewed the file and finds the findings and recommendations to be

26   supported by the record and the Magistrate Judge’s analysis.

27   ///

28   ///
                                                        1
     Case 2:19-cv-01124-JAM-DMC Document 10 Filed 04/27/21 Page 2 of 2


 1                  Accordingly, IT IS HEREBY ORDERED that:
 2                  1.     The findings and recommendations filed January 2, 2020, are adopted in
 3   full;
 4                  2.     This action is dismissed without prejudice for lack of prosecution and
 5   failure to comply with court rules and orders; and
 6                  3.     The Clerk of the Court is directed to enter judgment and close this file.
 7

 8
     DATED: April 26, 2021                         /s/ John A. Mendez
 9
                                                   THE HONORABLE JOHN A. MENDEZ
10                                                 UNITED STATES DISTRICT COURT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
